Appeal by the defendant from an order of the Supreme Court, Richmond County (Rienzi, J.), dated October 3, 2008, which, after a hearing to redetermine his sex offender risk level pursuant to the stipulation of settlement in Doe v Pataki (3 F Supp 2d 456 [1998]) and pursuant to Doe v Pataki (481 F3d 69 [2007]), designated him a level two sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court, after considering the alleged mitigating factors advanced by the defendant, providently exercised its discretion in denying his request for a downward departure from his presumptive designation as a risk level two sex offender. Angiolillo, J.E, Florio, Lott and Austin, JJ., concur.